Title: From John Adams to John Marshall, 30 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 30 1800

I have received your favor of the 21st and have read the respectable recommendations inclosed in favor of Mr Lloyd Beal & Mr. Kent Rawlings to be Marshall of Maryland. I return all these letters to you in this. With the advantages of Mr. Thomas Chace in the opportunity to consult his father & Mr. Martin, I still think that his appointment is, as likely to benefit the public, as that of any of the respectable candidates would be. Your knowledge of persons, characters & circumstances are so much better than mine and my confidence in your judgment & impartiality so entire that I pray you, if Mr Chase should not appear the most eligible candidate to you, that you would give the commission to him whom you may prefer.
With great regard &c
